      Case 5:20-cv-00748-TJM-ML Document 31 Filed 06/15/21 Page 1 of 4




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________________

RIKISHA S. SMITH,

                             Plaintiff,
         v.                                                          5:20-CV-0748

RIKITA SMITH, et al.,

                      Defendants.
_________________________________________

THOMAS J. McAVOY,
Senior United States District Judge


                                   DECISION and ORDER

I.       INTRODUCTION

         This case was referred to the Hon. Miroslav Lovric, United States Magistrate Judge,

for an initial review of Plaintiff’s Amended Complaint. For a procedural history of this case

and a review of the allegations in the Amended Complaint, reference is made to Judge

Lovric’s October 9, 2020 Order and Report-Recommendation, Dkt. 26. After a review of

the Amended Complaint and an analysis of it in the context of the applicable law, Judge

Lovric recommends that the Court dismiss the Amended Complaint as frivolous and

without leave to replead. Id. The Court treats Dkt. 27 as Plaintiff’s pro se objections to

Judge Lovric’s recommendations.

II.      STANDARD OF REVIEW

         When objections to a magistrate judge's report and recommendation are lodged,

the district court makes a "de novo determination of those portions of the report or


                                              1
       Case 5:20-cv-00748-TJM-ML Document 31 Filed 06/15/21 Page 2 of 4




specified proposed findings or recommendations to which objection is made." See 28

U.S.C. § 636(b)(1); see also United States v. Male Juvenile, 121 F.3d 34, 38 (2d Cir.

1997) (The Court must make a de novo determination to the extent that a party makes

specific objections to a magistrate's findings). After reviewing the report recommendation,

the Court may "accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge. The judge may also receive further

evidence or recommit the matter to the magistrate judge with instructions." 28 U.S.C. §

636(b)(1)(C).

III.      DISCUSSION

          Plaintiff’s objections are nearly incomprehensible, stating, inter alia, the birth dates

and death dates of certain individuals, and providing a list of individuals without indication

why the individuals are referenced or listed. See Dkt. 27 at 1-2. To the extent these

assertions are intended as objections, they do noting to challenge Judge Lovric’s

recommendations and thus are overruled. To the extent that Plaintiff contends that the

referenced individuals should be added as defendants, the contention is denied because

new arguments cannot be raised for the first time in objections. See Zhao v. State Univ. of

N.Y., 04-CV-0210, 2011 WL 3610717, at *1 (E.D.N.Y. Aug. 15, 2011) ("[I]t is established

law that a district judge will not consider new arguments raised in objections to a

magistrate judge's report and recommendation that could have been raised before the

magistrate but were not.") (internal quotation marks and citation omitted); Hubbard v.

Kelley, 752 F. Supp.2d 311, 312-13 (W .D.N.Y. 2009) (same). Moreover, for the reasons

articulated by Judge Lovric in denying Plaintiff’s application to add (1) Jewels calendar, (2)



                                                  2
   Case 5:20-cv-00748-TJM-ML Document 31 Filed 06/15/21 Page 3 of 4




Germans calendar, and (3) Hispanic calendar as defendants, the application to add the

referenced individuals as defendants would be futile. See Dkt. 26 at 9-10.

       Plaintiff also asserts that she wishes “to fire these jughes [sic] for conflict of interest

(LGBTQ) million man march mad calendar perjury porge [sic] perge [sic] master robber

lien under oath.” Id. 2. She asserts that she needs “a fair trial[,] fair jughes [sic][,] fare

[sic] lawyer[,] money is the ruler of all evil[,] I do believe the jughes [sic] are evil mad

calenda [sic].” Id. Plaintiff fails to present a legitimate basis for the Court or Judge Lovric

to recuse ourselves, and thus Plaintiff’s objection in this regard is overruled.

       To the extent Plaintiff is objecting because Judge Lovric did not appoint her

counsel, Judge Lovric notes that the Amended Complaint consists of five different form

complaints and includes a number of additional documents including “a mostly blank

application to proceed without prepaying fees or costs [and] a mostly blank motion for

appointment of counsel.” Dkt. 26 at 3. The Court previously affirmed Judge Lovric’s denial

of Plaintiff’s motion for appointment of counsel because the allegations in the Complaint

were not likely to be of substance, but indicated that the decision did not preclude Plaintif f

from bringing a new motion for the appointment of counsel in connection with the

Amended Complaint. See Dkt. 17 at 2; see also Leftridge v. Connecticut State Trooper

Officer No. 1283, 640 F.3d 62, 69 (2d Cir. 2011)(A motion for appointment of counsel may

be properly denied if the court concludes that the plaintiff’s “chances of success are highly

dubious.”). The filing of a mostly blank motion for appointment of counsel with the

Amended Complaint is insufficient to warrant assessment of the motion, and even if it was

sufficient the motion would not be granted because the claims in the Amended Complaint



                                                 3
      Case 5:20-cv-00748-TJM-ML Document 31 Filed 06/15/21 Page 4 of 4




are frivolous. See Leftridge, 640 F.3d at 69. Accordingly, to the extent Plaintiff objects

because Judge Lovric did not assess her motion for appointment of counsel on the merits,

the objection is overruled because Plaintiff suffered no prejudice thereby.

         Having considered Plaintiff’s objections and having completed a de novo review of

Judge Lovric’s recommendations, the Court determines to adopt the recommendations for

the reasons stated in Judge Lovric’s report.

IV.      CONCLUSION

         Accordingly, the Court ACCEPTS and ADOPTS the recommendations in the Order

and Report-Recommendation [Dkt. 26] for the reasons stated therein. Therefore, the

Amended Complaint (Dkt. 11) is DISMISSED WITHOUT LEAVE TO REPLEAD.

         The Clerk of the Court is respectfully directed to close this case.

IT IS SO ORDERED.

Dated:     June 15, 2021




                                                4
